Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    28
    467
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula I, does not reasonably provide enablement for the large number of structural possibilities claimed.  
Specifically, the interchangeable use of R1 as recited does not find support in the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I with substituents layered on top of substituents encompassing large number of conceivable structures. For example it is not seen where in the specification enabling disclosure is found for compounds wherein when R1 is F, L1 is other than CH2.  Similarly, enabling disclosure is not found when R1 is H and L1 is CH2O.  Likewise, the optional substituents Ra finds little support in the specification.  With one exception (Example 2), enabling disclosure for Ra
    PNG
    media_image2.png
    81
    594
    media_image2.png
    Greyscale

is not seen in the specification.  
‘Use’ prong of enablement requirement:
Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” 

    PNG
    media_image3.png
    95
    310
    media_image3.png
    Greyscale

The scope is so vast that defy commonly accepted medicinal chemistry principles of small molecule-protein/enzyme interaction necessary for the intended use. The biological properties (in vitro activity) shown on Table-1 is supportive of known unpredictability in the art, as the tested compounds show wide range of activity, some are active, some are not.   Structurally similar compounds display wide range of activity.  
For example, of the disclosed compounds with minor structural difference show varying biological and solubility properties.  

“make’ prong of enablement requirement: 
The unpredictability in organic synthesis is high in spite of the high skill level in the area, same as in pharmaceutical art.  Chemistry schemes 1-3 and working examples do not demonstrate the availability of R1 being F or H in interchangeable manner. The specification does not indicate where to procure the starting materials that can be substituted at option to make, for example, R1 = F compounds with L being a bond or O or OCH2.    The state of the art of organic chemical synthesis is closer to what is described by Dorwald who teaches that “….Even the most experienced chemist will not the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed...”  Dorwald F. A. Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15.  

Note: Substituents do matter. US Patents with claims to compounds with the same invariable structural moiety as found in the instant claims, with difference point of attachment of same substituents such as R1-R2 exist. 

MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). 

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625